DENSON, J.
This is a proceeding, by supersedeas, to quash and prevent the levy of an execution issued on a judgment rendered against the appellant, John Eu-banks, and his sureties who confessed judgment with him on his conviction for crime. From a judgment denying the supersedeas, the appeal is taken.
The proceeding is essentially a civil one, and, there being no assignment of errors on the record, the judgment appealed from is affirmed.
Affirmed.
Tyson, C. J., and Dowdell and Simpson, JJ., concur.